Citation Nr: 1824895	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for rosacea (referred to as a skin disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1971 to May 1987 and received an honorable discharge.  He also served from May 1987 to June 2003 and received a discharge under other than honorable condition based on a finding of unacceptable conduct.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In May 2012, April 2016, and April 2017, the Board remanded the Veteran's appeal for additional development, including providing the Veteran with an adequate VA examination and obtaining an addendum medical opinion.  

The Board notes that in an October 2017 rating decision, the Appeals Resource Center granted the issue of entitlement to service connection for lumbosacral strain with degenerative arthritis throughout the mid to lower lumbar spine (claimed as back disability, degenerative disc disease L3-L4 and L5-S1), with an evaluation of 10 percent, effective September 6, 2006.  As the October 2017 decision constitutes a full grant of benefits sought, the issue of entitlement to service connection for lumbosacral strain with degenerative arthritis throughout the mid to lower lumbar spine is no longer on appeal before the Board.


FINDINGS OF FACT

The Veteran's skin disorder, diagnosed as acne rosacea, had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, diagnosed as rosacea, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to service connection for a skin disorder as it had its onset in service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that service connection for a skin disorder is warranted.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  

In this case, the evidence shows that the Veteran has a current diagnosis of acne rosacea.  See April 2017 Addendum Report.  His service treatment records show he was diagnosed with acne rosacea during active duty service.  See February 1996 Service Treatment Record.  In the April 2017 VA addendum opinion, the examiner opined that the Veteran's rosacea is at least as likely as not incurred in or caused by the claim in-service injury, event or illness as the Veteran was treated and diagnosed with the condition and continues to live with the same condition.  This opinion is based on a review of the Veteran's relevant medical history, and the Board finds the opinion highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, all three elements necessary to establish service connection have been met.  


ORDER

Service connection for rosacea is warranted.



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


